        Case 4:11-cr-00045-BMM Document 104 Filed 12/16/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                      CR-11-45-GF-BMM-2
                 Plaintiff,
      vs.

WILLIAM FREDERICK                                            ORDER
HEAVYRUNNER,

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on December 16, 2020. (Doc. 103.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on December 15, 2020.

(Doc. 98.) The United States accused Heavyrunner of violating his conditions of

supervised release by failing to report to the United States Probation Office within 72

hours or his release from prison. (Doc. 95.)
        Case 4:11-cr-00045-BMM Document 104 Filed 12/16/20 Page 2 of 2



      At the revocation hearing, Heavyrunner admitted that he had violated the

conditions of his supervised release by failing to report to the United States

Probation Office within 72 hours or his release from prison. (Doc. 98.) Judge

Johnston found that the violation Heavyrunner admitted proved to be serious and

warranted revocation, and recommended that Heavyrunner receive a custodial

sentence of until 12:00 p.m. noon on December 17, 2020, with 56 months of

supervised release to follow. Heavyrunner was advised of the 14 day objection

period and his right to allocute before the undersigned. (Doc. 98.)

      The violation proves serious and warrants revocation of Heavyrunner’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 103) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant William Frederick Heavyrunner be sentenced to a

period of custody until 12:00 p.m. noon on December 17, 2020 with 56 months

supervised release to follow.

      DATED this 16th day of December, 2020.
